DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In response to a Restriction Requirement mailed on 09/27/2022, the Applicant elected without traverse Group I (claims 1-9 and 17-18) and withdrew Group II (claims 10-16) in a reply filed on 11/08/2022.
	Currently, claims 1-9 and 17-18 are examined as below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “optical enclosure by at least 0.8 mm” in line 11 renders the claim indefinite. It is unclear whether such optical enclosure is the same optical enclosure as recited before. The limitation will be interpreted as the same optical enclosure.
	Claim 6 is indefinite, because the limitation “the sidewall” is not mentioned before. There is insufficient antecedent basis. There is only a “sidewall-separation portion” recited in claim 6, and the limitation “the sidewall” will be interpreted as the same as such “sidewall-separation portion.”
	Claim 18 is indefinite, because the limitation “optical enclosure by at least 0.8 mm” in line 6 renders the claim indefinite. It is unclear whether such optical enclosure is the same optical enclosure as recited before. The limitation will be interpreted as the same optical enclosure.
Note the dependent claims 2-9 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0054984 A1 to Shin.

    PNG
    media_image1.png
    752
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    637
    media_image2.png
    Greyscale

Regarding independent claim 1, Shin in Figs. 1 and 3 teaches a combined lens and safety enclosure apparatus 500 (¶ 53 & ¶ 40, light device 500 includes a lens cover 300 for protecting circuit board 100 and the components on the circuit board 100) for a light-emitting diode (LED) module 500 (¶ 53, light device 500), the enclosure apparatus 500 comprising: 
at least one plastic-material-based optical-lens element 311, 312 (¶ 37 & ¶ 36, first optical lenses 311 & second optical lenses 312 of lens cover 30 is made of plastic) mounted over a plurality of LED elements L1, L2 (¶ 26, first light emitting diodes L1 & second light emitting diode L2), a distance between the optical-lens element 311, 312 and any portion of any one of the plurality of LED elements L1, L2 being spaced away from each other (Fig. 3); 
a driver-on-board (DoB) subsystem 400 (¶ 31 & ¶ 33, driving circuit 400 (including driving driver 420) is mounted on circuit board 100 i.e. DoB subsystem); the DoB subsystem 400 including an electronic circuit 400 (¶ 31-¶ 33, driving circuit 400) configured to provide power to the plurality of LED elements L1, L2 (¶ 31-¶ 32); and 
a plastic-material-based optical enclosure 313 (¶ 37 & ¶ 36, cover 313 of lens cover 300 is made of plastic material) mounted over the DoB subsystem 400 (¶ 39 & ¶ 33, cover 313 covers the driving circuit 400 including rectifier circuit 410 and driving driver 420), a distance between the optical enclosure 313 and any portion of any of the electronic circuit 400 (420) being spaced away from optical enclosure 313 (Fig. 3).
Shin does not explicitly disclose the distance between the optical-lens element and the LED elements being spaced away from each other by at least 0.8 mm; and the distance between the optical enclosure and the electronic circuit being spaced away from optical enclosure by at least 0.8 mm.
However, it would have been obvious to form the respective distances within the claimed range of at least 0.8 mm, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	The only difference between the product taught by Shin and the claimed device is the distance between the optical-lens element and the LED elements being at least 0.8 mm and the distance between the optical enclosure and the electronic circuit being at least 0.8 mm, and the claimed product having claimed distances of at least 0.8 mm would not likely perform differently than the product taught by Shin.
	Regarding claim 2, Shin in Figs. 1 and 3 further teaches the plastic material 311-313 comprises a polycarbonate 311-313 (¶ 36-¶ 37).
	Regarding claim 3, Shin in Figs. 1 and 3 teaches a thickness of the polycarbonate 311-313 mounted over the plurality of LED elements L1, L2 is greater than 1.5 mm.
	Shin does not explicitly disclose the thickness of the polycarbonate is greater than 1.5 mm.
However, it would have been obvious to form the thickness of the polycarbonate within the claimed range of greater than 1.5 mm, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	The only difference between the product taught by Shin and the claimed device is the thickness of the polycarbonate being greater than 1.5 mm, and the claimed product having claimed thickness of greater than 1.5 mm would not likely perform differently than the product taught by Shin.
	Regarding claim 4, Shin in Figs. 1 and 3 further teaches the plastic material 311-313 comprises substantially-clear silicone (¶ 36-¶ 37, silicone with property of transmitting light i.e. substantially-clear silicone).
	Regarding claim 8, Shin in Figs. 1 and 3 teaches a thickness of the optical-lens element 311, 312 mounted over the plurality of LED elements L1, L2.
However, it would have been obvious to form the thickness of the optical-lens element mounted over the plurality of LED elements within the claimed range of at least 1.5 mm, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	The only difference between the product taught by Shin and the claimed device is the thickness of the optical-lens element mounted over the plurality of LED elements being at least 1.5 mm, and the claimed product having claimed thickness of at least 1.5 mm would not likely perform differently than the product taught by Shin.
	Regarding claim 9, Shin in Figs. 1-3 teaches a thickness of the optical enclosure 313 mounted over the DoB subsystem 400 (420) is at least 3 mm.
However, it would have been obvious to form the thickness of the optical enclosure mounted over the DoB subsystem within the claimed range of at least 3 mm, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	The only difference between the product taught by Shin and the claimed device is the thickness of the optical enclosure mounted over the DoB subsystem being at least 3 mm, and the claimed product having claimed thickness of at least 3 mm would not likely perform differently than the product taught by Shin.
	Regarding independent claim 17, Shin in Figs. 1 and 3 teaches a combined lens and safety enclosure apparatus 500 (¶ 53 & ¶ 40, light device 500 includes a lens cover 300 for protecting circuit board 100 and the components on the circuit board 100) for a light-emitting diode (LED) module 500 (¶ 53, light device 500), the enclosure apparatus 500 comprising at least one plastic-material-based optical-lens element 311, 312 (¶ 37 & ¶ 36, first optical lenses 311 & second optical lenses 312 of lens cover 30 is made of plastic) mounted over a plurality of LED elements L1, L2 (¶ 26, first light emitting diodes L1 & second light emitting diode L2), a distance between the optical-lens element 311, 312 and any portion of any one of the plurality of LED elements L1, L2 being spaced away from each other (Fig. 3), the at least one plastic-material-based optical-lens element 311, 312 comprising a polycarbonate 311-312 (¶ 36-¶ 37, first and second optical lenses 311, 312 of lens cover 300 include polycarbonate).
	Shin does not explicitly disclose the distance between the optical-lens element and the LED elements being spaced away from each other by at least 0.8 mm, and the at least one plastic-material-based optical-lens element being at least 1.5 mm in thickness.
However, it would have been obvious to form the distance between the optical-lens element and the LED elements within the claimed range of at least 0.8 mm and form the at least one plastic-material-based optical-lens element within the claimed range of at least 1.5 mm in thickness, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	The only difference between the product taught by Shin and the claimed device is the distance between the optical-lens element and the LED elements being at least 0.8 mm and the at least one plastic-material-based optical-lens element being at least 1.5 mm in thickness, and the claimed product having claimed distances of at least 0.8 mm and claimed thickness of at least 1.5 mm would not likely perform differently than the product taught by Shin.
Regarding claim 18, Shin in Figs. 1 and 3 further teaches a driver-on-board (DoB) subsystem 400 (¶ 31 & ¶ 33, driving circuit 400 (including driving driver 420) is mounted on circuit board 100 i.e. DoB subsystem); the DoB subsystem 400 including an electronic circuit 400 (¶ 31-¶ 33, driving circuit 400) configured to provide power to the plurality of LED elements L1, L2 (¶ 31-¶ 32); and 
a plastic-material-based optical enclosure 313 (¶ 37 & ¶ 36, cover 313 of lens cover 300 is made of plastic material) mounted over the DoB subsystem 400 (¶ 39 & ¶ 33, cover 313 covers the driving circuit 400 including rectifier circuit 410 and driving driver 420), a distance between the optical enclosure 313 and any portion of any of the electronic circuit 400 (420) being spaced away from optical enclosure 313 (Fig. 3), the plastic-material-based optical enclosure 313 comprising a polycarbonate (¶ 36-¶ 37, cover 313 of lens cover 300 include polycarbonate).
However, it would have been obvious to form the distance between the optical enclosure and the electronic circuit within the claimed range of at least 0.8 mm and the plastic-material-based optical enclosure within the claimed range of at least 3 mm in thickness, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	The only difference between the product taught by Shin and the claimed device is the distance between the optical enclosure and the electronic circuit being at least 0.8 mm and the plastic-material-based optical enclosure being at least 3 mm in thickness, and the claimed product having claimed distance of at least 0.8 mm and the claimed thickness of at least 3 mm would not likely perform differently than the product taught by Shin.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of US 2010/0233427 A1 to De Giuseppe.
	Regarding claim 5, Shin does not explicitly disclose the plastic material comprises one or more different grades of plastic.
	De Giuseppe recognizes a need for providing a material with increased degree of resistance of compression and heat (¶ 51 & claim 50). De Giuseppe satisfies the need by creating a material using plastics of different grade (¶ 51 & claim 50).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the plastic material taught by Shin with the material taught by De Giuseppe, so as to provide a material with increased degree of resistance of compression and heat.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-7 are rejected.
Claims 6-7 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 6 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, a sidewall-separation portion surrounding the DoB subsystem and below the optical enclosure, the sidewall to provide mechanical reinforcement and prevent accessibility from side portions of the LED module.
Claim 7 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, a plurality of mechanical pillars formed around at least some of the plurality of LED elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895